,




                                     ENEY       GENEIRAL
                                        EXAS

PRICE   DANIEL
ATTDRNEY CEXIIRAI.
                                   August 24, 1943

           Hw. La Vern I. lilCCCUUl         Opinion No, V-669
           Ceunty Attbrnsy
           Heckley County                   Ito: Number of parks that may
                                                 ,bb established in a county
           &erelland, Texas                      and tax available frr the
                                                 acquisition, improvement
                                                 and maintenance there&.
            Dear Sir:
                       We refer ta your letter in which you submit the
            f rllrwing:
                           aBockley County daee net have,a system
                     of parks at the prasont time. Howover there
                     is aoneidrrable interest among the people lf
                     the county for a number of parks. As soon
                     .as a petition is presented, the Commlseioners*
                     Court plans to aall an election for the pur-
                     pese ef determining whether or not the Court
                     shall be authoriF    to levy and crllsct a tax
                     of net to cxaeed Five Cents an each One Bun-
                     dred Dollars assessed valuition for the pur-
                     chase and lmprrvement of lands fer use aa
                     county parks as well as whether or not ths
                     Court shall be authorized to issue bands te
                     purchase and improve lands for park purposes.
                           “There are some of the citizens rf the
                     aounty that would like,to have as many aa sev-
                     en or eight parka in our county. However,
                     there are some who oontend that law will not
                     permit any one county to have that many parks,
                          “It is my @pinion that after the proper
                     eleotion procedure that the CmPnlsslrners~
                     Court would be avitherizsd to levy and oellaot
                     a tax n0.t to exosed five oents en each one
                     hundred dellara  aseeesed va3uaticn for the pur-
                     chass end improvement lf lands for meaty   parks
                     and that bonds may be issued and a tax nat sx-
                     cesding 10 cents may be levied undsr See, 2,
                     Art, 606X3, RCS. However, there are some who
Hon. La VlsrnI. McCann       - Page   2   (V-669)



      disagree   with   me and contend that       the two stat-
      utes conflict     and are meaningless,’

             Article   6078, Vernon’s    Civil   Statutes,     provides
a method by which the Commissioners*           Court may purchase
and improve parks and pay for such purchase            and improve-
ment nith money derived        from a tax levy of not exceeding
five  cents on each one hundred dollars          assessed    valuation
of property,     after  authorization    to do so by two-tihirds
vote of the property       taxpaying: voters    at an election      held
for such purpose,       Such Court is further       authorized     to
levy an annual tax to maintain        such parks and pay for im-
provements     therein  specified,    That article      reads:

              “Each Commissioners       Court is authorized
      tr’levy    and collect     a tax not to exceed five
      (5) cents on each one hundred dollars assess-
      ed valuation      of the county for the purchase and
      improvement of lands for. use as county parks.
      No such tax shall be lsv~ied and collected             until
      the proposition       is submitted     to and ratified      by
      the property      taxpaying    waters of the c,ounty at a
      general    or special     Oleotion   call&    for that pur-
      pose, previdad,       a two-thirds    majority   6f the
      property     taxpaying; voters     of such county,     at an
      election    held for such purpose’ #hall determine
      in favor of said tax.          If said court desires        to
      establish     two er more of such county parks,            they
      shall locate      them in widely     separated   portions
      of the county,        Said court shall have full,Dower
      and control      over, any and all such parks and’ma~g
      levy and collect        an annual tax sufficient       in-




      imvrovoments  as they may d&m proper0       Such parks
      shall remain open for the freeAusk Q?? the public
      under such reasonable    rules and regulations   as
      said court may prescribe.”

            Article   6081e, Vernon’s  Civil  Statutea,  pro-
vides a method by which a county or an incorporated         city,
independently    or jointly  with each other,   may ncquire    and
improve public    parks and playgrounds    and pay for the same
     EatI.   La Vern I. McCann - Page 3   (V-669)


     with proceeds of bonds issued fer such purpose, the perti-
     nent parts of which read:
                   "Sec. 1, That any county or any incor-
             porated city of this State, either independ-
             ently or in cooperation with each other, or
             with the Texas State ?arks Board, may acquire
             by gift or purchase or by condemnation pre-
             ceedings, lands to be used for public parks
             and playgrounds, such lands to be situated
             in any locality in this State and in any siz-
             ed tracts  deemed suitable  by the governing
             beal7 of the city l r county acquiring same;
             e 0 *
                   "Section 2* Ta purchase and/or improve
             lands for park purpeaes, an incorporated city
             and/or cmunty nay issue bonds, end may levy a
             tax not exceeding Ten (lo+) Cants on the One
             Hundrsd (8100.00) Dollars valuatian of taxable
             property in such city and/ar ceunty to pay the
             interest and provide a sinking fund to retire
             such bonds, the issuance of such bonds, and
             the collsctian of taxes in payment thereof to
             be in accordance with the provisions lf Chapter
             1, Title 22, Televised
                                  Civil Statutes of 1925,
             governing the issuance cf bonds by cities, tawns
             and/or counties in this State; this Wztimn
             shall be construed to authorize the levying of
             said tax not exceeding Ten (104) Cents on the
             One Hundred(i$lOOOOO)Cellars of valuation n&t-
             withstanding the provisions of Article 6060 lf
             the Revised Civil Statutes of 1925, As amended
             Acts 1941, 47th Leg,, ps C459 ch, 399, 8 10"
               1% is made plain in the above qu&ed   laws that
     the purpose of the five cent tax levy under Article 6978
     is the "purchase and improvement sf lands for use as
     county parks." JNe are lf the opinion that, when authar-
     izod by a two-thirds vote of the property taxpaying vot-
     ers as provided in Article 6078, the Commissioners' Court
     may annual1 levy the five cents on each one hundred dol-
     lars+    axablreproperty in the coun%y for such purposes0
     After 'thepurchase of such parks, said Court ray annually
:,   levy such tax as such Court nry deem necessary  to main-
     tain such parks and make such further improvements as
     specified in said Article, but the total tax for park im-
     provements cannot exceed five cent8 on the one hundred
     dollar valuation0
                                                            .       ^




Hon. La Vern I.    McCann - Page 4        (V-669)



            It is also made plain in Article     60Sle that it
is  limited   to the issuance   of bonds and that the proceeds
Of  bonds is::ued under that Article    may not be used for
any purpose other than the purchase       and improvements  of
land for park purposes,       The ten cent tax authorized   in
that statute    can be used only to pay the requirements     of
bonds issued    thereunder,

            Article 6078 and 6001~ stand separately,    and,
if submitted at the same time, must be submitted      separ-
ately on the ballot   at an election   authorized thereby,   re-
spectively,   and may not be submitted   jointly~

           No limit  is   placed   on the number of        parks    ivhich
may bo acquired   under   either   plan.



            When authorized   by two-thirds    vote of the
     qualified   voters   of the count,,    the Commission-
     ers' Court may annually     levy a tax not to ex-
     ceed five   cents on the :$lOO valuation      to pur-
     chase and improve county parks,        and may lf3Qy an
     annual tax not exceeding      five  cents to maintain
     and pay for improvements      of such parks,     Art.
     6076 V, C:, S,
           :Yhen authorized    as provided   in Chapter 1,
     Title    22!, and Article  6081e, V.C,S..    the Commis-
     sioners"     Court may issue bon:s    to purchase  and
     improve county parks and levy a tax not to ex-
     ceed ten cents on the one hundred dollars         valua-
     tion to pay interest      and create   a sinking fund
     to pay such bonds.

             No limit is placed    on the number of        parks
     which    may be acquired6

                                            Yours   vary   truly,
AP?ROVED:                            ATTBRREYOEiBlAL OF TEXAS


                                     By     fii;,,                  ,y
                                            Wa Tc Willlams
                                            Assistrnt
WT'SJ:wb